DETAILED ACTION

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Shin et al. (US 10,836,337) disclose an occupant protection device for a vehicle, the occupant protection device comprising: a collision predictor configured to predict a collision of the vehicle; a main airbag configured to deploy toward an occupant from a front of the vehicle when the collision predictor predicts a collision of the vehicle; an occupant state detecting device; a sub-airbag configured to deploy toward the occupant; and a deployment controller configured to, when the collision predictor predicts a collision of the vehicle, cause the sub-airbag to deploy (column 9, lines 20-36), but Shin et al. do not disclose that the occupant state detecting device is configured to detect a position of an arm of the occupant, that the sub-airbag is configured to swiftly deflate after deployment, and wherein the sub-airbag is deployed toward the arm of the occupant detected by the occupant state detecting device and cause the main airbag to deploy after deflation of the sub- airbag.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW J BROWN whose telephone number is (571)272-1362.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DREW BROWN
Primary Examiner
Art Unit 3616



/DREW J BROWN/Primary Examiner, Art Unit 3616                                                                                                                                                                                                        7/9/2021